  Case 16-38749       Doc 38      Filed 06/11/19 Entered 06/11/19 13:09:26             Desc Main
                                    Document     Page 1 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION



IN RE: Tracey Moreland                                )
                                                      )        Case # 16-38749
       Debtor                                         )       Chapter 13
                                                      )       Judge Hollis JOLIET

To:
Via US Mail - see attached service list
Via electronic service to:
Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
Glenn B Stearns mcguckin_m@lisle13.com
Michael N Burke on behalf of Creditor MidFirst Bank bk_il_notice@fisherandshapirolaw.com
Cari A Kauffman on behalf of Creditor AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM
Financial ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
Lesley D Lueke on behalf of Creditor MidFirst Bank
bkecfinbox@aldridgepite.com, llueke@ecf.courtdrive.com
                                     NOTICE OF MOTION

       Please take notice that on July 12, 2019 at 10:45 am I shall bring the attached motion for
hearing before Honorable Judge Hollis, or whomever is sitting in her stead, at Joliet City Hall,
150 W Jefferson St 2nd Fl, Joliet, IL.

                                   CERTIFICATE OF SERVICE

        I hereby certify that I served this notice on the parties listed on the attached service list
by placing same in addressed, stamped envelopes and mailing via US Mail on 6/11/2019 and to
the parties listed above via electronic service on 6/11/2019.



                                       S/ Julie M Gleason ARDC 6273536

Gleason and Gleason
77 W Washington Ste 1218
Chicago, IL 60602
312-578-9530
                  Case
Label Matrix for local    16-38749
                       noticing           Doc 38 NAVIENT
                                                   FiledSOLUTIONS,LLC
                                                           06/11/19 ON BEHALF
                                                                       Entered    06/11/19
                                                                              OF DEPT OF E 13:09:26      Desc
                                                                                              PRA Receivables    Main LLC
                                                                                                              Management,
0752-1                                                Document
                                                 PO BOX 9635          Page    2  of 5         PO Box 41021
Case 16-38749                                     WILKES BARRE, PA 18773-9635                    Norfolk, VA 23541-1021
Northern District of Illinois
Eastern Division
Tue Jun 11 13:02:06 CDT 2019
U.S. Bankruptcy Court                             AT&T Mobility II LLC                           Abc Credit & Recovery
Eastern Division                                  %AT&T SERVICES INC.                            4736 Main St Ste 4
219 S Dearborn                                    KAREN A. CAVAGNARO PARALEGAL                   Lisle, IL 60532-1986
7th Floor                                         ONE AT&T WAY, SUITE 3A104
Chicago, IL 60604-1702                            BEDMINSTER, NJ. 07921-2693

AmeriCredit Financial Services, Inc. dba GM       Amita Health Adventist Medical Center          Atg Credit
P O Box 183853                                    PO Box 9246                                    1700 W Cortland St Ste 2
Arlington, TX 76096-3853                          Oak Brook, IL 60522-9246                       Chicago, IL 60622-1131



Barclays Bank Delaware                            Capital One, N.A.                              Dept Of Ed/navient
Po Box 8803                                       c/o Becket and Lee LLP                         Po Box 9635
Wilmington, DE 19899-8803                         PO Box 3001                                    Wilkes Barre, PA 18773-9635
                                                  Malvern PA 19355-0701


Doctor Green Services                             Enhanced Recovery Co L                         Gm Financial
ABC Credit & Recovery Services, Inc               8014 Bayberry Rd                               Po Box 181145
PO Box 3722                                       Jacksonville, FL 32256-7412                    Arlington, TX 76096-1145
Lisle, IL 60532-8722


Illinois Dept of Employment Securit               Keynote Consulting                             Kohls/capone
Bankruptcy Unit Collection Subdivis               220 West Campus Drive                          N56 W 17000 Ridgewood Dr
33 S State St 10th Floor                          Arlington Heights, IL 60004-1498               Menomonee Falls, WI 53051-7096
Chicago, IL 60603-2804


Lakewood Falls Phase 5 HOA                        Lakewood Falls Phase 5 Homeowners Associatio   Merchants Credit Guide
c/o Keough & Moody                                c/o Keough & Moody, P.C.                       223 W Jackson Blvd Ste 4
114 E Van Buren Ave                               114 East Van Buren Avenue                      Chicago, IL 60606-6914
Naperville, IL 60540-5183                         Naperville, IL 60540-5183


MidFirst   Bank                                   Midland Mtg/midfirst                           Nationwide Credit & Co
MidFirst   Bank                                   999 Nw Grand Blvd                              815 Commerce Dr Ste 270
999 N.W.   Grand Blvd                             Oklahoma City, OK 73118-6051                   Oak Brook, IL 60523-8852
Oklahoma   City, Oklahoma 73118-6051


Navient Solutions, Inc. on behalf of              Portfolio Recovery Ass                         (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Department of Education Loan Services             120 Corporate Blvd Ste 1                       PO BOX 41067
PO BOX 9635                                       Norfolk, VA 23502-4952                         NORFOLK VA 23541-1067
Wilkes-Barre, PA 18773-9635


Quantum3 Group LLC as agent for                   Synchrony Bank                                 Vistana PSL Inc
Crown Asset Management LLC                        c/o PRA Receivables Management, LLC            Vistana Portfolio Services
PO Box 788                                        PO Box 41021                                   Attn LSA
Kirkland, WA 98083-0788                           Norfolk, VA 23541-1021                         9002 San Marco Court
                                                                                                 Orlando, FL 32819-8600
                  Case 16-38749
Vistana Vacation Owner                    Doc 38 Webbank/fingerhut
                                                   Filed 06/11/19 Entered 06/11/19 13:09:26      Desc Main
                                                                                      Glenn B Stearns
9002 San Marco Ct                                     Document
                                                 6250 Ridgewood Road Page 3 of 5      801 Warrenville Road Suite 650
Orlando, FL 32819-8600                               Saint Cloud, MN 56303-0820                           Lisle, IL 60532-4350



Julie M Gleason                                      Patrick S Layng                                      Tracey Moreland
Gleason & Gleason LLC                                Office of the U.S. Trustee, Region 11                356 Reston Cr
77 W Washington Suite 1218                           219 S Dearborn St                                    Romeoville, IL 60446-5069
Chicago, IL 60602-3246                               Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC
Successor to                                         Successor to COMENITY BANK (AVENUE)
DELL FINANCIAL SERVICES, LLC                         POB 41067
POB 41067                                            Norfolk, VA 23541
Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)AMERICREDIT FINANCIAL SERVICES, INC. d/b/a        (u)MidFirst Bank                                     End of Label Matrix
                                                                                                          Mailable recipients    35
                                                                                                          Bypassed recipients     2
                                                                                                          Total                  37
  Case 16-38749        Doc 38       Filed 06/11/19 Entered 06/11/19 13:09:26       Desc Main
                                      Document     Page 4 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE: Tracey Moreland                               )
                                                     )        Case # 16-38749
       Debtor                                        )       Chapter 13
                                                     )       Judge Hollis JOLIET



                                     MOTION TO MODIFY PLAN



       Now come Debtor, by and through her attorney, Julie Gleason of Gleason and Gleason,

and in support of this motion to modify plan states the following:

1. That this Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

core proceeding under 28 USC 157(b)(2).

2. Debtor filed for the above captioned case under Section 13 of the US Bankruptcy Code on

12/8/2016.

3. Debtors’ case was confirmed on 2/3/2017.

4. Debtors’ plan requires them to make payments of $430.00 a month for 60 months, which

would pay 100% to unsecured creditors.

5. Debtor suffered a heart attack and fell behind on her payments to the trustee. She is back to

work and has resumed trustee payments. However, debtor requires modification to her plan to

defer the default to the trustee.

6. Debtor’s plan will still complete within 60 months and pay 100% to unsecured creditors while

keeping payment at $430 a month if deferment is granted.
  Case 16-38749      Doc 38    Filed 06/11/19 Entered 06/11/19 13:09:26          Desc Main
                                 Document     Page 5 of 5




       Wherefore, Debtor prays this Honorable Court enter an order to modify plan to defer the

default owed to trustee through July 2019, keeping payment to trustee at $430, paying 100% to

her unsecured debt, and such relief this Court deems necessary.



                                    Respectfully Submitted,

                                    S/ Julie M Gleason ARDC 6273536




Gleason and Gleason
77 W Washington Ste 1218
Chicago, IL 60602
